Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

Claim Objections
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only”.  See MPEP § 608.01(n). In this case, claim 20 depends on claims 17 AND 18. For the purposes of compact prosecution, the examiner is interpreting claim 20 to be dependent on claim 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3, 8-36, 38, 43, 50, and 64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea accomplishable by mental processes without significantly more. The claims recite the abstract idea of collecting and analyzing data, which is analogous to mental work. This judicial exception is not integrated into a practical application and the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 2-3, 8-36, 38, 43, 50, and 64 do not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, Claims 2-3, 8-36, 38, 43, 50, and 64 do not amount to significantly more than the judicial exception.
Using similar reasoning to above, Claims 2-3, 8-36, 38, 43, 50, and 64 do not add any significant structure or elements that qualify as significantly more, and instead merely further detail/define aspects of the abstract idea, and thus do not further integrate the abstract idea into a practical application.
Therefore, Claims 2-3, 8-36, 38, 43, 50, and 64 are not patent eligible under 35 U.S.C 101.

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 8-10, 17-18, 25, 38, 43, 50, 56, and 62-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (US20090254279A1).
Regarding claim 8, Han teaches;
A method for enhancing a navigation solution of a device and a platform, wherein the mobility of the device is constrained or unconstrained [the examiner notes that reciting both constrained or unconstrained is not limiting; as such the examiner is interpreting this to merely indicate that the device is within the platform] within the platform (taught as a method for compensating the misalignment of a navigation device, abstract), the method comprising: 
estimating an absolute heading of the platform thereof by using a time rate of change of received signal strength (RSS) of wireless signals from a wireless communication system having at least one access point (taught as using GPS navigation, paragraph 0040, which is inherently using signals from multiple satellites [access points] to determine the position, velocity etc, paragraph 0004).
While Han does not explicitly teach determining a standard deviation of the heading, one of ordinary skill in the art before the effective filing date of the claimed invention would think to include the standard deviation for error analysis. A large standard deviation could, for example, mean the difference between detecting exiting a highway vs continuing onwards, which would lead to inaccurate navigation instructions or maneuvers.

Regarding claim 2, Han teaches;
The method of claim 8 (see claim 8 rejection), wherein the platform is a vehicle (taught as a compensating method for a vehicle, paragraph 0010), a vessel or a person.  

Regarding claim 3, Han teaches;
The method of claim 8 (see claim 8 rejection), wherein the device comprises at least three accelerometers (taught as using three orthogonal accelerometers, paragraph 0031), further comprising: 
calculating roll and pitch of the device using specific forces measured at the device, and calculating a standard deviation of the roll and pitch of the device using the specific forces measured at the device (taught as measuring/determining the pitch and roll from the misalignment angles, paragraph 0037).  
While Han does not explicitly disclose “the quality specifications of the at least three accelerometers”, it would be obvious to one of ordinary skill in the art to specify certain qualities for the accelerometer to accurately measure the signals; for example, measuring the acceleration of a spacecraft in orbit would require a different magnitude of scale/range when compared to a car, and thus different qualities of the specification would be required.

Regarding claim 9, Han teaches;
The method of claim 8 (see claim 8 rejection), wherein the wireless signals are from a WiFi network (taught as using wireless mobile networking, which is a variant of wireless network protocol and would be obvious to one of ordinary skill in the art to replace with WiFi networks for more localized information, or in locations where GPS or other satellite communications may be blocked, such as in tunnels).  

Regarding claim 10, Han teaches;
The method of claim 8 (see claim 8 rejection), wherein the method further comprises reducing noise of the RSS of the wireless signals (taught as using a Kalman filter to account for the noise of the data and reduce errors, paragraph 0041).  

Regarding claim 17, Han teaches;
The method of claim 8 (see claim 8 rejection), wherein the method utilizes a measurement-based estimation technique to obtain velocity of the platform (taught as the misalignment method to calculate the velocity, paragraph 0088).  
While Han does not explicitly teach determining a standard deviation of the velocity, one of ordinary skill in the art before the effective filing date of the claimed invention would think to include the standard deviation for error analysis. 

Regarding claim 18, Han teaches;
The method of claim 17 (see claim 17 rejection), wherein the method utilizes the velocity of the platform and the standard deviations thereof to calculate the absolute heading of the platform and the standard deviation thereof (taught as taught as using the velocity information from the GPS to help provide higher accuracy and correct the measurements of the inertial navigation system, paragraph 0091-0092).  
While Han does not explicitly teach determining a standard deviation of the velocity, one of ordinary skill in the art before the effective filing date of the claimed invention would think to include the standard deviation for error analysis. 

Regarding claim 25, Han teaches;
The method of claim 8 (see claim 8 rejection), wherein the absolute heading of the platform and standard deviations thereof is estimated using a measurement-based estimation technique (taught as the misalignment method to calculate the attitude, paragraph 0088).  
While Han does not explicitly teach determining a standard deviation of the velocity, one of ordinary skill in the art before the effective filing date of the claimed invention would think to include the standard deviation for error analysis. 

Regarding claim 38, Han teaches;
The method of claim 8 (see claim 8 rejection), wherein the device comprises at least three accelerometers (taught as using three orthogonal accelerometers, paragraph 0031), further comprising: estimating misalignment of heading between the device and the platform independent of the availability of absolute source of velocity (taught as estimating the misalignment of the heading using acceleration and gravity, NOT velocity, paragraph 0037) or heading information.  

Regarding claim 43, Han teaches;
The method of claim 8 (see claim 8 rejection), calculating continued misalignment of heading between the device and the platform when a source of absolute velocity or heading information is available (taught as estimating the misalignment, paragraph 0037) or interrupted. 
Regarding claim 50, Hans teaches;
The method of claim 8 (see claim 8 rejection), wherein the device is configured to receive readings related to navigational information from the platform via a wired or wireless connection (taught as using GPS for positional determination, paragraph 0090).
Regarding claim 56, Han teaches;
The method of claim 50 (see claim 50 rejection), wherein the readings related to navigational information comprises the speed of the platform (taught as the GPS data determining the velocity [which contains speed information by definition], paragraph 0091), wherein the misalignment between the device and the platform is not resolved, and wherein the speed information is used to resolve the misalignment (taught as using the velocity information from the GPS to help provide higher accuracy, paragraph 0091-0092), by using the speed information and assuming candidates of misalignment to determine candidate specific forces about the device (taught as GPS data) and comparing the candidate specific forces to specific forces (taught as the inertial navigation system, using accelerometers) measured by the device (taught as correcting the measurements of the inertial navigation system using the GPS data, paragraph 0091-0092).
Regarding claim 62, Han teaches;
The method of claim 8 (see claim 8 rejection), wherein the device has a means of obtaining velocity information (taught as a GPS receiver, paragraph 0040), wherein the misalignment between the device and the platform is resolved, and wherein the device uses the velocity information to resolve the pitch and roll of the device (taught as determining the pitch and roll of the device, paragraph 0037, which can be supplemented by GPS data including the velocity, paragraph 0091), by using the velocity information and assuming candidates of pitch and roll to determine candidate specific forces at the device and comparing the candidate specific forces to specific forces measured by the device (taught as correcting the measurements of the inertial navigation system using the GPS data, paragraph 0091-0092).  

Regarding claim 63, Han teaches;
The method of claim 8 (see claim 8 rejection), wherein the device has a means of obtaining speed information (taught as a GPS receiver, paragraph 0040, including the velocity [which contains speed information by definition], paragraph 0091), wherein the misalignment between the device and the platform is resolved, and wherein the device uses the speed information to resolve the pitch and roll of the device (taught as determining the pitch and roll of the device, paragraph 0037, which can be supplemented by GPS data including the velocity [which contains speed information by definition], paragraph 0091), by using the speed information and assuming candidates of pitch and roll to determine candidate specific forces at the device and comparing the candidate specific forces to specific forces measured by the device (taught as correcting the measurements of the inertial navigation system using the GPS data, paragraph 0091-0092).  

Regarding claim 64, Han teaches;
The method of claim 8 (see claim 8 rejection), wherein the estimated absolute heading of the platform is used to enhance the navigation solution (taught as using the angle and location systems to increase the accuracy of navigation, paragraph 0039).   

Claims 11-16, 20-24, and 27-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (US20090254279A1), and further in view of Ische (US20100309044A1).
Regarding claim 32, Han teaches; 
The method of claim 8 (see claim 8 rejection). Han does teach obtaining information such as “the rate of change of position or velocity, absolute time, GPS satellite pseudorange, Doppler frequencies” (paragraph 0091). However, Han does not explicitly teach; wherein the method consists of the following steps:
a) measuring and saving the RSS of the wireless signals from the at least one access point at the device; 
b) obtaining the location of the at least one access point having the RSS of the wireless signals detected at the device; 
c) calculating the time rate of change of the RSS of the wireless signals; 
d) obtaining the position coordinates of the device; 
e) obtaining the speed of the platform from the navigation solution on the device or from any other source of speed readings if available; 
f) calculating an angle of arrival from the at least one access points to the device or measuring it if such a measurement is available; 
g) calculating a possible platform heading for each at least one access points whose RSS of the wireless signals is available to the device; and 
h) estimating the absolute heading of the platform as a function of each of the possible platform headings and calculating the standard deviation of the absolute heading of the platform from the standard deviations of the possible platform headings.
Ische teaches; wherein the method consists of the following steps:
a) measuring and saving the RSS of the wireless signals from the at least one access point at the device (taught as measuring the received signal strength [RSS], paragraph 0015); 
b) obtaining the location of the at least one access point having the RSS of the wireless signals detected at the device (taught as receiving position fix information, including location provided from the signal metrics of the sources, paragraph 0015, such as by providing known locations of transmitters, paragraph 0021); 
c) calculating the time rate of change of the RSS of the wireless signals (taught as determining the change in signal metrics over time, such as signal strength, to determine motion, paragraph 0021); 
d) obtaining the position coordinates of the device (taught as obtaining the position fix information, paragraph 0011); 
e) obtaining the speed of the platform from the navigation solution on the device or from any other source of speed readings if available (taught as determining velocity from the signal metrics and position fix information, paragraph 0015); 
f) calculating an angle of arrival from the at least one access points to the device or measuring it if such a measurement is available (taught as measuring the angle of arrival from the signal metrics and position fix information, paragraph 0015); 
g) calculating a possible platform heading for each at least one access points whose RSS of the wireless signals is available to the device (taught as obtaining velocity, which includes heading information, using multiple sources of signal metrics, paragraph 0015); and 
h) estimating the absolute heading of the platform as a function of each of the possible platform headings (taught as using stored position fix information and newly obtained position fix information to acquire the subsequent position fix, paragraph 0020, which includes information about the heading, paragraph 0015) and calculating the standard deviation (taught as determining uncertainties in the position fix information, paragraph 0015) of the absolute heading of the platform from the standard deviations of the possible platform headings.  
	While estimating the absolute heading is not explicitly taught by Ische, it would be obvious to one of ordinary skill in the art to convert the heading calculated by Ische into the frame of reference for absolute heading for clear and consistent navigational directions. For example, saying turn left (a relative direction) is far more ambiguous than turn east (an absolute, cardinal direction).
It would be obvious to one of ordinary skill in the art to incorporate the techniques of positioning as taught by Ische into the system taught by Han to provide more accurate positioning. As taught by Ische, there is a varying ability to determine the position based on a single positioning technique (paragraph 0005), and thus suggests using multiple kinds of sources to improve the position fixing in covering weaknesses of systems like GNSS and Wi-Fi (paragraph 0017).

It has been determined that claims 11, 20, and 27 do not contain further limitations apart from those already addressed in claim 32. Therefore, claims 11, 20 and 27 are rejected under the same rationale as claim 32.

Regarding claim 15, Han as modified by Ische teaches;
The method of claim 11 (see claim 11 rejection). However, Han does not explicitly teach; wherein the method further comprises utilizing a clustering technique to filter out outliner access point angles.  
	It would be obvious to one of ordinary skill in the art to filter out outlier point angles using a clustering technique in order to improve the accuracy. It is well known that kmeans clustering, such as CURE, algorithms are used to group sets of data and make these groups less sensitive to outliers, and would be obvious inclusion to efficiently organize and sort the data1.

Regarding claim 16, Han as modified by Ische teaches;
The method of claim 15 (see claim 15 rejection). However, Han does not explicitly teach wherein the clustering technique used is k-mean clustering algorithm.  
It would be obvious to one of ordinary skill in the art to filter out outlier point angles using a clustering technique in order to improve the accuracy. It is well known that kmeans clustering, such as CURE, algorithms are used to group sets of data and make these groups less sensitive to outliers, and would be obvious inclusion to efficiently organize and sort the data1.

Regarding claim 33, Han as modified by Ische teaches;
The method of claim 32 (see claim 32 rejection). However, Han does not teach; wherein the locations of the access points having RSS available to the device are obtained from a database.  
Ische teaches; wherein the locations of the access points having RSS available to the device are obtained from a database (taught as using a database, element 330).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a database as taught by Ische in the system taught by Han in order to provide a source of data independent of the satellites. In the event that the satellite is not available, it would be useful to have some information to continue to navigate. 

	It has been determined that claims 13, 21, and 28 do not contain further limitations apart from those already addressed in claim 33. Therefore, claims 13, 21 and 28 are rejected under the same rationale as claim 33.

Regarding claim 34, Han as modified by Ische teaches;
The method of claim 32 (see claim 32 rejection). However, Han does not teach; wherein the position coordinates of the device are obtained from the navigation solution of the device. 
Ische teaches; wherein the position coordinates of the device are obtained from the navigation solution of the device (taught as using stored positioning information [essentially historical data stored on the device], paragraph 20).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use position information from the navigation solution history as taught by Ische in the system taught by Han in order to provide a source of data independent of the satellites. In the event that the satellite is not available, it would be useful to have some information to continue to navigate. 

	It has been determined that claims 12, 22, and 29 do not contain further limitations apart from those already addressed in claim 34. Therefore, claims 12, 22 and 29 are rejected under the same rationale as claim 34.

Regarding claim 35, Han as modified by Ische teaches;
The method of claim 32 (see claim 32 rejection). Han further teaches; wherein the method further comprises reducing noise of the RSS of the wireless signals (taught as using a Kalman filter to account for the noise of the data and reduce errors, paragraph 0041).    

	It has been determined that claims 14, 23, and 30 do not contain further limitations apart from those already addressed in claim 35. Therefore, claims 14, 23 and 30 are rejected under the same rationale as claim 35.

	It has been determined that claims 24, 26, and 31 do not contain further limitations apart from those already addressed in claim 19. Therefore, claims 24, 26 and 31 are rejected under the same rationale as claim 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US10203207B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the instant application contains the same limitations as claim 4 of US10203207B2, and claim 36 of the instant application contains the same limitations as claim 1 of US10203207B2. In combination, claim 36 of the instant application contains the same limitations, and therefore is not patentably distinct from claim 4 of US10203207B2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/w/index.php?title=CURE_algorithm&oldid=398573702